 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11    SEAN ALLEN, et al.,                         No. 2:18-cv-02230-MCE-CKD
12                     Plaintiffs,
13          v.                                    ORDER
14    SANTA CLARA COUNTY
      CORRECTIONAL PEACE OFFICERS
15    ASSOCIATION, et al.,
16                     Defendants.
17
18         On September 11, 2019, this Court entered an order granting Defendants’

19   Motions to Dismiss (ECF Nos. 32, 38) with leave to amend. ECF No. 43. Pursuant to

20   that Order, the Court advised:

21                Not later than twenty (20) days following the date this
                  Memorandum and Order is electronically filed, Plaintiffs may
22                (but are not required to) file an amended complaint. If no
                  amended complaint is timely filed, this action will be deemed
23                dismissed with prejudice upon no further notice to the parties.
24   Id. No amended complaint has been filed.

25   ///

26   ///

27   ///

28   ///
                                                 1
 1   Accordingly, this action is hereby DISMISSED with prejudice. The Clerk of the Court
 2   shall enter judgment in favor of Defendants and close this case.
 3         IT IS SO ORDERED.
 4   Dated: November 25, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                 2
